Citation Nr: 1435173	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-43 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to radiation exposure. 

2.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1948 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In August 2014, prior to the promulgation of a Board decision, the Veteran requested to withdraw his appeals seeking service connection for prostate cancer and a left ankle disability. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the issues of service connection for prostate cancer and a left ankle disability; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expression of intent to withdraw his appeal in these matters, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)) on these claims is not necessary.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 
38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  
38 C.F.R. § 20.204(b)(3) .

In a written statement dated August 1, 2014 (received at the Board on August 4, 2010), the Veteran's representative requested to withdraw the Veteran's appeal as to all issues.  At the time of this correspondence, the only issues pending before the Board were claims of service connection for prostate cancer and a left ankle disability.  Hence, there is no allegation of error or fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.


ORDER

The Veteran's appeals seeking entitlement to service connection for prostate cancer and a left ankle disability are dismissed.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


